PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/719,638
Filing Date: 29 Sep 2017
Appellant(s): Carter



__________________
Braxton, Reg#57544
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/25/2022

Every ground of rejection set forth in the Office action dated 1/31/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claims 1, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20130106353) in view of Gronewoller (US 20160173160) in view of Olodort (US 20110286615) in view of Stevinson (US 20140376763).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 20150245126).



Claim objections are objected to because of minor informalities — It is noted that objections are not appealable.

Examiners note:

In the office action dated 1/31/2022, the Examiner issued a claim objection to claims 12 and 16 for the following reasons:  
Claims 12 and 16 recites the claim as “(Previously Presented)” but should be “(Currently Amended)” as an amendment to the most recent set of claims was made.
Claim 16 recites “wherein said headphones” which lacks antecedent basis.

The Examiner further stated that since, claim 16 previously recites “a set of wireless headphones”, Examiner will interpret claim language “wherein said headphones” as “wherein said set of wireless headphones”.

Response to Arguments

In regards to 112, second rejection of claim 1 Appellant asserts (pg. 13):
Examiner makes the objection with respect to claim 1 that the preamble recites wireless whereas the body only describes a set of headphones. Examiner states it is unclear if the preamble should recite "A system for storing and charging wireless headphones" or "A system for storing and charging headphones." Applicant submits that claim 1 correctly recites wireless headphones. For these reasons, Applicant respectfully request that the Board overturn the rejection as to these claims.
In response:
Examiner respectfully disagree and maintains the 112, second rejection on claim 1 for the following reasons:
As seen in the instant set of claims filed 10/15/2021, claim 1 recites “A system for storing and charging wireless headphones, said system comprising:..”. However, “wireless headphones” is recited nowhere in the body of the claim. Instead claim 1 recites “a set of headphones” and “said set of headphones”. 
Therefore claim 1 recites the intended use of the claimed system to be for storing and charging wireless headphones, but does not claim “wireless headphones” or any limitation that would limit the headphones to be wireless in the body of the claims.
Claim 1 was also amended by the Appellant to remove the term “wireless” from the body of the claim.
As such, because the claimed system has an intended use for “wireless headphones” but only includes “headphones” in the claim body, along with the Appellants amendment removing the term “wireless” from the claim body, it is unclear if the preamble of claim 1 should recite “A system for storing and charging wireless headphones” or “a system for storing and charging headphones”. 
As stated in the OA, the Examiner interpreted the claim as “A system for storing and charging headphones”.

In regards to 112, second rejection of claims 12 Appellant asserts (pg. 13):
Examiner states that the body introduces "a set of wireless headphones" and later states "wherein said headphones" where it should, perhaps, states "wherein said wireless headphones." Examiner has interpreted this claim language as referring to "wherein said set of wireless headphones. ..." Examiner's interpretation is correct. Applicant is happy to amend the claim as stated by Examiner, although Applicant does not believe such an amendment to be necessary.
In response:
Examiner respectfully disagree and maintains the 112, second rejection on claims 12-13 for the following reasons:
Examiner issued, second rejection on claim 12 and 13 “wherein said headphones” (last line of claim 12) because it lacks antecedent basis.
Specifically, claim 12 also recites “A system for storing and charging headphones, said system comprising:..” and “a set of wireless headphones”. Therefore it is unclear if “wherein said headphones” should recite “wherein said headphones” or “wherein said set of wireless headphones”.
The Examiner further interpreted claim language “wherein said headphones” as “wherein said set of wireless headphones”.
 As seen above the Appellant agrees with the Examiners interpretation stating that "wherein said headphones" should be interpreted as "wherein said wireless headphones". Therefore, the Appellant agrees and admits that the current set of claims should be interpreted in such a way than is otherwise claimed. 
However, even though the Appellant agrees with the Examiners interpretation, the Appellant did not amend claim 12 to align with the Examiner’s interpretation (i.e. “wherein said wireless headphones").
Therefore the Examiner maintains 112, second rejection on claim 12 as specified in the most recent office action.
In regards to 103 rejection of claim 1, Appellant asserts (pg. 8):
It is noted Examiner is first noted that the Examiner uses four references to reject eight line independent claim 1.
In response:
In response to Appellants remark that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant asserts (pg. 8 and 12):
First, claim 1 has the limitation wherein the void has a shape substantially similar to the set of wireless headphones. The specification notes that "the headphone coupler 104 comprises a shape which mimics the headphones 108 depicted in Figure 1." Paragraph 0024. The application notes that the headphone coupler has two opposing earbud voids 105….
And further asserts (pg. 8):
The specification notes that wireless headphones are prone to being lost. See paragraph 0034. The specification teaches a case which provides a secure place to store the headphones. See id. Having a specifically shaped coupler helps secure the headphones.
The Examiner alleges that Foster discloses this limitation in paragraph [0075].
In response:
The Appellant initially states “claim 1 has the limitation wherein the void has a shape substantially similar to the set of wireless headphones”. Examiner believes the Appellant is referring to claim limitation “wherein said void comprises a shape substantially similar to said set of headphones” of Claim 1. The Appellant subsequently cites various portions of the specification and drawings describing various shapes and features of the headphone coupler.  The Appellant follows by stating “The Examiner alleges that Foster discloses this limitation in paragraph [0075]” 
In regards to claim language “wherein said void comprises a shape substantially similar to said set of headphones”, as admitted by the Appellant and as seen from the rejection of claim 1, the Examiner does not rely on Foster but uses Stevinson to teach said claim language (See pg. 9 of Appellants remarks” e.g , “Examiner now acknowledges that "Foster in view of Gronewoller in view of Olodort does not teach " this limitation. Instead Examiner now relies upon Stevinson to disclose this limitation”).
In regards to the various shapes and features of the headphone coupler described by the Appellant above, Appellant admits claim 1 does not claim specific shapes and features identified above in the Appellants remarks (e.g. “while the specification teaches of both types, claim 1 claims only the embodiment wherein the void has a shape …which is substantially similar to a set of wireless headphones”. Pg. 8 of Appeal Brief 5/25/2022)  .
 Specifically, claim 1 does not claim the coupler “comprises a shape which mimics the headphones”, “has two opposing earbud voids”, “elongated void [[106]] which provides room for the wire [[110]] of the headphones”. Claim 1 also does not claim the coupler has “a shape of a box, rectangle, or other such shape”. Therefore the Examiner does not use Foster or any of the cited prior art to teach these features.

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 8-9, and 12):
Foster never states that the pockets will have a shape substantially similar to that of the headphones. Instead, it states that the compartments can be pockets, straps, etc. A general shaped pocket fails to meet the limitation of a void which comprises a shape substantially similar to a set of wireless headphones.
As noted, Applicant disclosed embodiments wherein the coupler is a generic box pocket and a specific shape which corresponds to the shape of wireless headphones. Claim 1 requires a specific shape which F[o]ster fails to disclose.

In response:
As stated above, as admitted by the Appellant (See pg. 9 of Appellants remarks” e.g , “Examiner now acknowledges that…), and as seen from the rejection of claim 1 the Examiner does not rely on Foster but uses Stevinson to teach claim language “wherein said void comprises a shape substantially similar to said set of headphones”.

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 9):
Paragraph 075 is entirely silent as to the shape or size of any compartment. When Foster says "in the form of' it is followed by various types of compartments - pockets, straps, drawers. This paragraph fails to disclose or suggest any specific shape of anything. In fact, its examples suggest otherwise. For headphones Foster discloses a drawer and for keyboard Foster suggests a pocket. Foster fails to disclose a void which has a shape which substantially similar to a set of headphones.
In response:
As stated above, as admitted by the Appellant (See pg. 9 of Appellants remarks” e.g , “Examiner now acknowledges that…) and as seen from the rejection of claim 1 the Examiner does not rely on Foster but uses Stevinson to teach said claim language “wherein said void comprises a shape substantially similar to said set of headphones”.

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 9):
Examiner previously suggested that Foster disclosed the limitation in question. After Applicant filed an appeal brief, Examiner now acknowledges that "Foster in view of Gronewoller in view of Olodort does not teach " this limitation. Instead, Examiner now relies upon Stevinson to disclose this limitation. The Examiner states modifying Foster in view of the cited art, including Stevinson, would have been obvious in order to capture, secure and protect the earpieces as taught by Stevinson.
In response:
The Examiner does not state Foster in view of the cited art, including Stevinson, would have been obvious in order “capture, secure and protect the earpieces” as asserted by Appellant.
The Examiner states it would be obvious to a person of ordinary skill in the art to modify the void for receiving a set of headphones of Foster to comprise a shape substantially similar to said set of headphones “in order to protect the headphones as taught by Stevinson ([0162] - [0163])”.
Thus Examiner’s motivation to modify Fosters with the teachings is to “protect the headphones” and not “capture, secure and protect the earpieces” as asserted by the Appellant.
In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 9):
However, Foster already teaches of a drawer "to hold PED accessories ... " such as headphones. Paragraph 0075 (emphasis added). Foster already teaches a way to hold and secure items. Foster teaches a drawer to house headphones. Foster teaches the following:…
In response:
As above, the Examiner does not state nor modifies Foster with the teachings of Stevinson in order to “hold” and “secure” the headphones as asserted by the Appellant. The Examiner states it would be obvious to modify Foster with the teachings of Stevinson “in order protect the headphones as taught by Stevinson ([0162] - [0163])”.
Specifically, as seen in the rejection of claim 1 and similarly claim 12, the Examiner states Foster teaches the storage compartments in the form of one or more pockets to store headphones may be provided to “hold” the headphones [0075]. (See pg. 14 of OA). 
However, as admitted by the Appellant, Foster at least describes a general shape and not a specific shape of the storage compartment (pg. 9 of Appeal Brief dated 4/5/2021 and pg. 9 of Appeal Brief dated 5/25/2022, e.g. “This paragraph fails to disclose or suggest any specific shape of anything”). 
Foster’s storage compartment at least “holds” the headphones but is silent as to compartment’s ability to protect the headphones from damage caused by other items potentially stored in said compartment.
For example, Foster does not describe how the compartments protect the headphones from getting crushed, broken or malfunctioning due to debris and other elements stored in the same compartment. Foster does not sufficiently describe or limit the structure of the pockets, drawers, straps, holsters or other elements included (i.e. … the like, or a combination thereof) in such a way that would protect the headphones from getting crushed, broken or malfunctioning due to debris and other contents stored in the same compartment. Foster does not describe or limit the size, shape, inner compartments, closing/securing means such as zippers, etc. Foster also does not describe or limit the existence of additional contents within the compartment shared by the headphones
Therefore, the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones. 
In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 10):
Thus, Foster already teaches storage of various items. This can be accomplished by straps, pockets, holsters, etc. This certainly provides an opportunity to secure the items. This is not a situation where Foster is silent about a feature and Stevinson adds to it. Instead, Foster already teaches that it holds headphones. 
In response:
Again, the Examiner does not modify Foster with the teachings of Stevinson in order to “hold” or “secure” the headphones as suggested by the Appellant, but modifies Foster with the teachings of Stevinson in order to protect the headphones as taught by Stevinson ([0162] - [0163])”. 
In fact, the Examiner states that Foster teaches the storage compartments in the form of one or more pockets to store headphones may be provided to “hold” the headphones [0075]” and “the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones” (See pg. 14 of OA).

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 10):
As such, how is there any incentive to modify Foster? Examiner's proffered incentive is to capture, secure and protect, is already met and disclosed by Foster. Foster states that its pockets and drawers hold the items. See paragraph 0075. Certainly, its items are protected. What added benefit does Stevinson add to Foster? None. There is no benefit to modifying Foster in view of Stevinson. As such, the Examiner has failed to make a prima facie case of obviousness.
In response:
Examiner respectfully disagrees. 
The Appellant is suggesting that since Foster discloses a way to hold the headphones using compartments specified in [0075], then Foster’s compartment with the ability to “hold” the headphones inherently protects the headphones and therefore there is no benefit to modify Foster in view of Stevinson.
However, the Examiner respectfully disagrees and as stated in the OA (See pg. 14 of OA) Foster’s storage compartment at least “holds” the headphones but is silent as to compartment’s ability to protect the headphones from damage caused by other items potentially stored in said compartment.
For example as described above, Foster does not describe how the compartments protect the headphones from getting crushed, broken or malfunctioning due to debris and other elements stored in the same compartment.
Therefore, the ability of Fosters compartment to “hold” the headphones does not mean that the compartment inherently protects the headphones”.
Stevinson teaches that the recesses securely protect the earpieces 1802 and 1804 ([0162] - [0163] and OA pg. 14). Therefore, the Examiner modifies Foster with the teachings of Stevinson in order to protect the headphones as taught by Stevinson.
The Appellant is also suggesting that the Examiners motivation to modify Foster with Stevinson includes capturing and securing the headphones which is already met by Foster since Foster speaks of “holding” the headphones (see [0075] of Foster).
Again, the Examiner does not modify Foster with the teachings of Stevinson in order to “hold” or “secure” the headphones as suggested by the Appellant, but modifies Foster with the teachings of Stevinson in order to protect the headphones as taught by Stevinson ([0162] - [0163])”. 

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 10):
Examiner seems to agree that Foster already teaches holding an item such as a headphone. Examiner argues, however, that Foster's storage compartment "is silent as to [the] compartment's ability to protect the headphones from damage caused by other items potentially stored in said compartment." Office Action, page 14. Respectfully, Examiner is reaching here. Foster does not describe a haphazard way to store items. In fact, the opposite is true. Foster teaches of straps and holsters. Straps and holsters are used to secure an item. The visual of a holster does not prompt the description of a haphazard placement. The point is that Foster discloses a plethora of ways to hold, secure, and protect an item. Examiner is introducing a problem into Foster where no such problem exists. It cannot be said that Foster, which describes straps, holsters, pockets, and various ways of holding items fails to protect its contents. Examiner is introducing a problem for the exact purpose of introducing an unnecessary solution. This is impermissible hindsight reconstruction.

In response:
Examiner respectfully disagrees. 
The Appellant suggests that Examiners assertion that Fosters compartments does not inherently protects the headphones is unreasonable and further points to specific examples of compartments (straps, holsters, pockets) as described in Foster. The Appellant further suggests that these specific examples and their usage as described in Foster inherently secures and protects the headphones. The Appellant also suggests that Foster identifies other examples and usage of compartments that inherently secures and protects the headphones.

However [0075] of Foster in which the Appellant references recites:

The carrier 20 may also provide storage for various items. For example, storage compartments such as in the form of one or more pockets, straps, drawers, holsters, the like, or a combination thereof may be provided to hold PED accessories, such …, headphones, …. For example, a small drawer may be provided for headphones …. The pockets may be at various locations external or internal to the carrier 20. In addition, it is contemplated that the pockets may be on a shoulder strap or handle of the carrier 20.

Firstly, as seen above, Foster does not limit the compartments to pockets, straps, drawers, holsters and includes examples of compartment elements not actually disclosed (i.e. For example, storage compartments such as… the like, or a combination thereof). 
Secondly, Fosters compartments as described above does not inherently protect the headphones. For example, Foster does not sufficiently describe or limit the structure of the pockets, drawers, straps, holsters or other elements included (i.e. … the like, or a combination thereof) in such a way that would protect the headphones from getting crushed, broken or malfunctioning due to debris and other contents stored in the same compartment. Foster does not describe or limit the size, shape, inner compartments, closing/securing means such as zippers, etc. Foster also does not describe or limit the existence of additional contents within the compartment shared by the headphones.
Therefore, since Foster does not sufficiently describe and limit the structure or usage of the compartments in such a way that would determine its ability to protect, then the ability of Fosters compartment to protect the headphones from damage caused by other items stored in said compartment is not inherent. 
Lastly, since the ability of Fosters compartment to “hold” the headphones does not inherently protect the headphones, and Stevinson teaches the void comprising a shape substantially similar to a set of headphones “securely captures and protects” them (See OA pg. 13-14 and [0162] - [0163] of Stevinson), the examiner modifies Fosters void for receiving a set of headphones with the teachings of Stevinson in order to protect the headphones as taught by Stevinson (See OA pg. 14).
Additionally, in response to Appellants remark “The point is that Foster discloses a plethora of ways to hold, secure, and protect an item. Examiner is introducing a problem into Foster where no such problem exists”:
Again, the Examiner does not modify Foster with the teachings of Stevinson in order to “hold” or “secure” the headphones as suggested by the Appellant, but modifies Foster with the teachings of Stevinson in order to protect the headphones as taught by Stevinson ([0162] - [0163])”.

Additionally, in response to Appellants remark “This is impermissible hindsight reconstruction”, in the rejections of claims 1 and 12 the examiner states motivations to combine the teachings of Foster, Gronewoller, Olodort, and Stevinson, wherein the examiner points to Stevinson [0162] - [0163]. As such the examiner’s primafacia obviousness rejection of claims 1 and 12 considers knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure. Therefore the combined teachings of Foster, Gronewoller, Olodort, and Stevinson is proper.  

In regards to 103 rejection of claim 1 and similarly claim 12, Appellant further asserts (pg. 10):
Additionally, it is worth noting that Foster teaches the pockets "may be at various locations external or internal to the carrier." Paragraph 0075. Thus, the pockets can be on the inside of the carrier 20 where they are certainly protected. Furthermore, in the same paragraph Foster teaches that the "straps or handles may be padded .... " Paragraph 0075. Foster then states that "it is contemplated that the pockets may be on a shoulder strap or handle " which can be padded. Id. In sum, Foster notes that the pockets can be internal or external. They can also be located on padded straps. Certainly Foster teaches that the pockets hold and protect its contents. Holding an item internally protects the contents. Holding something in a padded strap protects the contents. Why would Foster disclose a pocket where the pointing device or keyboard can be damaged. Certainly Foster already discloses a pocket which can house and protect its contents. Deriding Foster as failing to protect its contents is non-sensical. That derision, however, is necessary for Examiner to introduce Stevinson. Since Foster already discloses pockets which house and protect, there is zero incentive or benefit which Stevinson can offer which Foster does not already provide. In short, it is improper to combine Stevinson and Foster.

In response:
Examiner respectfully disagrees. 
Again the Appellant points to specific examples of compartments as described in Foster and further suggests that these specific examples and their usage (internal to the carrier, padded, on a padded shoulder strap or handle, etc..) as described in Foster inherently secures and protects the headphones. The Appellant also suggests that Foster identifies other examples and usage of compartments that inherently secures and protects the headphones.
As described above by the Examiner, Foster does not limit the compartments to pockets, straps, drawers, and holsters nor limits the usage of the compartments to a location internal to the carrier or a padded shoulder strap or handle. Fosters compartments as described above also includes examples of compartment elements not actually disclosed (i.e. For example, storage compartments such as… the like, or a combination thereof), as well as locations external to the carrier (As admitted by the Appellant above). 
Secondly, as described above by the Examiner Fosters compartments does not inherently protect the headphones. For example, Foster does not sufficiently describe or limit the structure of the compartments in such a way that would protect the headphones from getting crushed, broken or malfunctioning due to debris and other contents stored in the same compartment. Foster also does not describe or limit the existence of additional contents within the compartment shared by the headphones.
Lastly, as stated above since the ability of Fosters compartment to “hold” the headphones does not inherently protect the headphones, and Stevinson teaches the void comprising a shape substantially similar to a set of headphones “securely captures and protects” them (See OA pg. 13-14 and [0162] - [0163] of Stevinson), the examiner modifies Fosters void for receiving a set of headphones with the teachings of Stevinson in order to protect the headphones as taught by Stevinson (See OA pg. 14).

In regards to 103 rejection of claim 6 , Appellant further asserts (pg. 11):
“Examiner acknowledges that the four-way combination for an eight-line independent claim 1 fails to disclose the limitations of claim 6. Instead, Examiner simply states it would have been obvious to modify the four references to disclose this limitation. Examiner does not explain how this would be done. Which reference, specifically, would be modified. Examiner simply throws it out, without any support, that such a modification could be done. If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature. Respectfully, more is required than simply saying such a modification is possible. It is difficult for Applicant to rebut such a conclusory statement. Which feature of which reference would be modified? How would it be accomplished? Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness.

In response:
Examiner respectfully disagrees.
In response to Appellants remark “Examiner does not explain how this would be done. Which reference, specifically, would be modified…. Which feature of which reference would be modified?”, the examiner explicitly states in the rejection of claim 6 (See OA pg. 15) that “…. it would have been obvious to a person of ordinary skill in the art …..to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
As such, the Examiner is clear as to which reference is modified in the claim 6.

In response to Appellant’s remarks ….Examiner simply throws it out, without any support, that such a modification could be done. …. How would it be accomplished?”:
The test for obviousness is not HOW the modification could be done or accomplished, nor whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (MPEP2145 III).
In this case, as described in the rejection of claim 6 (See OA pg. 15) “…. it would have been obvious to a person of ordinary skill in the art ….. to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage, which is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In response to Appellant’s remarks “If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature…..Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness”, The MPEP states:
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." (MPEP2144 I).

Storing an element on the inner side of a cover that closes such as Fosters identified cover (Fig. 1 panel 70/170) is known to potentially protect said element from theft or damage because it is hidden from plain view and protected by said cover. The Appellant admits to this benefit is the Appeal brief dated 5/25/2022 (i.e. “Holding an item internally protects the contents. pg. 10 of Appeal brief 5/25/2022). Therefore, modifying Foster’s coupler to be attached to said inner side of said cover in order to protect the headphones from theft or damage is knowledge reasoned from knowledge generally available to one of ordinary skill in the art.

In regards to 103 rejection of claim 16-17, Appellant further asserts (pg. 12):
Applicant hereby incorporates the arguments with respect to Groups 1-111 above.
In response:
Appellants remarks in regards to “group I-III” are in reference to the rejection over Foster, Gronewoller, Olodort and Stevinson references. However, the Examiner does not rely on Foster, Gronewoller, Olodort and Stevinson alone or in combination to teach the claim language of claim 16-17.

In regards to 103 rejection of claim 16-17, Appellant further asserts (pg. 12):
The Examiner says that "Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger." But then the Examiner states that the telephone case comprises a headphone charger. Applicant is confused by the rejection. Does Examiner allege that Shaffer have a charger or not? Examiner states that it "would have been obvious to a person of ordinary skill in the art at the time of Applicants' effective filing date to modify the telephone case of Shaffer to include a headphone charger, as taught by Shaffer. .. " Applicant is confused by this rejection. Regardless, even if Shaffer discloses electrodes to receive a charge, this is different than having a headphone charger.
In response:
In response to Appellants assertion that the rejection is unclear if Shaffer teaches claim language the headphone case “comprising a headphone charger,
As can be seen in the rejection of claim 16, the examiner clearly states Fig. 8 of Schaefer (which is one embodiment of Schaefer) does not teach Schaefer’s headphone case “comprising a headphone charger”, and clearly states that a different embodiment of Schaefer (i.e. Fig. 3) teaches said claim limitation.
Specifically, the Examiner explicitly states Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger and further explicitly states Shaffer teaches an embodiment showing a headphone case comprising a headphone charger ([0042] embodiment of Fig. 3 The earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D)).
In response to Appellants remark “even if Shaffer discloses electrodes to receive a charge, this is different than having a headphone charger”, Examiner respectfully disagree and points to the rejection of claim 16 where the Examiner uses an embodiment of Schaffer to teach claim language headphone case comprising a headphone charger ([0042] embodiment of Fig. 3).
The examiner further stated that it would have been obvious to modify the headphone case in Fig. 8 of Shaffer to include a headphone charger, as taught by Shaffer in order to charge the headphones when they have forgotten to be recharged thereby preventing disruption of use.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYNESE V MCDANIEL/Examiner, Art Unit 2859                                                                                                                                                                                                        
Conferees:
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859

                                                                                                                                                                                                    David Martin (RQAS)
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.